Citation Nr: 1420500	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-05 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to special monthly death pension based on the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	National Veterans Organization of America


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to August 1954. He died in March 2006.  The Appellant is the Veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision rendered by the Philadelphia, Pennsylvania Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA) which denied special monthly death pension based on the need for regular aid and attendance or being housebound. 

Notably, in a December 2011 decision, the Appellant was granted death pension benefits effective July 1, 2009 to June 30, 2010.  The Philadelphia RO and Insurance Center informed the Appellant that her claim for aid and attendance was still being developed.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDING OF FACT

The Appellant is not blind, in a nursing home or substantially confined to her home by reason of disabilities, or so helpless as to require the regular aid and attendance of another person to perform personal care functions of everyday living or to protect herself from the hazards and dangers incident to the daily environment.



CONCLUSION OF LAW

The criteria for an award of special monthly death pension based upon the need for the regular aid and attendance of another person or on account of being housebound have not been met.  38 U.S.C.A. §§ 1541, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Appellant in a September 2009 letter, prior to the date of the issuance of the appealed December 2009 rating decision.  The September 2009 letter explained what information and evidence was needed to substantiate a claim for increased death pension based on the need for aid and attendance or on account of being housebound, as well as what information and evidence must be submitted by the Appellant, and what information and evidence would be obtained by VA.  The letter also provided the Appellant with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of private treatment records, VA treatment records and the report of an October 2011 VA examination.  

The October 2011 VA examination report reflects that the VA examiner reviewed the Appellant's past medical history, recorded her current complaints, conducted appropriate evaluations of the Appellant, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the October 2011 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Appellant.  

Overall, there is no evidence of any VA error in notifying or assisting the Appellant that reasonably affects the fairness of this adjudication.

Laws and Regulations

The Appellant, as the widow of the Veteran, has been found eligible for death pension benefits as reflected in the December 2011 rating decision of the Philadelphia RO and Insurance Center.  She claims that she needs regular aid and attendance or is housebound as a result of her disabilities.  

A surviving spouse who is entitled to pension will receive an increased rate of pension if she is in need of regular aid and attendance or is permanently housebound.  38 U.S.C.A. § 1541(d), (e) (West 2002).  For pension purposes, a person shall be considered in need of regular aid and attendance if the person is (1) a patient in a nursing home or (2) blind or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person. 38 U.S.C.A. § 1502(b).  A person will be considered blind or so nearly blind as to need regular aid and attendance if he or she has corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  38 C.F.R. §3.351(c) (1). 

In determining whether a person needs regular aid and attendance, consideration is accorded to the inability of the person to dress or undress herself, to keep herself ordinarily clean and presentable, to feed herself, to attend to the wants of nature, or to protect herself from hazards or dangers incident to her daily environment. It is not required that all of the listed types of incapacity be found to exist before a favorable rating may be made. It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

Even when a surviving spouse who is entitled to pension does not qualify for pension at the aid and attendance rate, an increased rate of pension is authorized if the person is permanently housebound.  38 U.S.C.A. § 1541(e).  A person is considered permanently housebound if she is substantially confined to her home by reason of disabilities that are reasonably certain to remain throughout her lifetime. 38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(f). 

The Appellant is not a patient in a nursing home. Rather, she claims that she had difficulties as she was no longer working due to her rheumatoid arthritis, chronic obstructive pulmonary disease (COPD), immune deficiency and breathing problems.  In a September 2011 correspondence, the Veteran specifically noted that while she was not bedridden or in a wheelchair, each year the medications she had to take to remain functional had been burdening her due to their ongoing prices.  She asserted that her medications were required to keep her from being in a nursing home or having to use a wheelchair.  

An April 2009 private treatment note indicated that the Appellant would need hearing aids for both of her ears.

In a June 2009 Medical Statement for Consideration of Aid and Attendance, a physician noted that the Appellant had rheumatoid arthritis, COPD and chronic sinusitis.  She was able to walk unaided and able to feed herself.  She did not need assistance in bathing and tending to other hygiene needs.  She was able to care for the needs of nature and was not confined to bed.  She was able to sit up and was able to travel.  She was not blind.  She could leave her home without assistance and did not require nursing home care.

The Veteran underwent a VA examination for aid and attendance in October 2011.  The Veteran was not currently hospitalized or bedridden.  She could travel beyond her current domicile and travelled to the examination by herself.  She reported that her son did all of the shoveling, trash and fixing around her house.  She did her own shopping and all of her activities of daily living.  She had mild, occasional memory loss but this did not affect her ability to ambulate.  She could perform all functions.  She could walk up to a few hundred yards without the assistance of another person.   She did not need aid for ambulation and she had unrestricted circumstances for leaving her home.  Her best corrected vision in both eyes was not 5/200. Her cervical and lumbar spine did not have limitation of motion or deformity.  The function of her upper and lower extremities was normal.  Her walking and exercise were limited by shortness of breath from her lung problems.  She reported getting shortness of breath carrying groceries in from her car and also got short of breath when walking the few hundred yards from her car to the examination.  She knew the amount of her payments, was able to prudently handle her payments, knew the amount of her monthly bills and was capable of managing her financial affairs.

A December 2011 private treatment note indicated that the Veteran was "doing well" with her rheumatoid arthritis.

Based on these findings, the Board finds that the Appellant's visual impairment does not meet the criteria under 38 C.F.R. § 3.351(c) (1) for her to be considered so nearly blind as to require regular aid and attendance.  In addition, she was not a patient in a nursing home.  Moreover, the evidence does not show that she meet the criteria for aid and attendance of another or is housebound.  Rather, while she has some physical restrictions, she is able to ambulate, attend to the wants of nature, and does not require the care or assistance of another.  She also displayed the mental capacity to manage her own affairs.  She was able to leave the house without assistance to shop and to report for medical appointments.  In sum, the preponderance of the assembled evidence is against a finding that she needs regular aid and attendance, and is against a finding that she is permanently housebound.  The Board has considered the Appellant's contentions regarding strained finances, however, that is not a factor for the Board's consideration as to whether she meets the criteria for increased special monthly death pension.  

The Board has also considered the Appellant's statements in support of her claim.   While the Appellant is certainly competent to report on the nature of her symptoms, the training and experience of VA medical personnel makes their findings reflected in VA treatment records and the VA examination report more probative as to the extent of her disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board finds that the weight of the evidence does not show that the Appellant meets the requirements for a special monthly pension based upon the need for regular aid and attendance or by reason of being housebound.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Entitlement to special monthly death pension based on the need for regular aid and attendance or being housebound is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


